Exhibit 10.42

DOMINION RESOURCES, INC.

2014 STRATEGIC INITIATIVE PERFORMANCE GRANT

This 2014 Strategic Initiative Performance Grant is awarded by Dominion
Resources, Inc., a Virginia corporation (the “Company”) to [NAME], its [TITLE].

1. The Target Amount for your Strategic Initiatives Performance Grant is
[AMOUNT] and the Performance Period is January 1, 2014 to December 31, 2014.

2. Upon the completion of the Performance Period, the Committee will determine
the final achievement of the Performance Criteria in its sole discretion. The
achievement will be expressed as a percentage between 0% and 100%. The Company
will then calculate the final amount of your Strategic Initiative Performance
Grant payment by multiplying that percentage by your Target Amount. Except as
provided in Section 5, the Committee will determine the time of payout of the
Strategic Initiative Performance Grant, provided that in no event will payment
be made later than March 15, 2015.

3. Except as provided in Section 5, your right to payout of the Strategic
Initiative Performance Grant will be forfeited if your employment with the
Company terminates for any reason before the end of the Performance Period.

4. Payout of the Strategic Initiative Performance Grant will be based on the
progress during the Performance Period toward achievement of the following
Performance Criteria:

a. Finalization of the strategic plan for the master limited partnership
previously announced by the Company and its role in the long-term financial
performance of the Company.

b. Development of long-term enhanced plan for generation and midstream and
pipeline opportunities.

5. If, while employed by the Company, you die or become Disabled during the
Performance Period, you or, in the event of your death, your Beneficiary will
receive a lump sum cash payment equal to the Target Amount times a fraction, the
numerator of which is the number of whole months from January 1, 2014 to the
first day of the calendar month coinciding with or immediately following the
date of your death or Disability, and the denominator of which is twelve (12).
Payment will be made as soon as administratively feasible (and in any event
within sixty (60) days)) after the date of your death or Disability, and you
shall not have the right to any further payment under this Agreement. In the
event of your death, payment will be made to your designated Beneficiary. If you
have not designated a Beneficiary, your spouse, if any, and if none your estate
shall be the Beneficiary.

6. Upon a Qualifying Change of Control prior to the end of the Performance
Period, provided you have remained continuously employed with the Company to the
date of the Qualifying Change of Control, you will receive a lump sum cash
payment equal to the Target Amount. Payment will be made on or as soon as
administratively feasible following the Qualifying Change of Control date and in
no event later than sixty (60) days following the Qualifying Change of Control
date.

 

1



--------------------------------------------------------------------------------

7. Clawback of Award Payment.

a. Restatement of Financial Statements. If the Company’s financial statements
are required to be restated at any time within a two (2) year period following
the end of the Performance Period as a result of fraud or intentional
misconduct, the Committee may, in its discretion, based on the facts and
circumstances surrounding the restatement, direct the Company to recover all or
a portion of the Strategic Initiative Performance Grant payout from you if your
conduct directly caused or partially caused the need for the restatement.

b. Fraudulent or Intentional Misconduct. If the Company determines that you have
engaged in fraudulent or intentional misconduct related to or materially
affecting the Company’s business operations or your duties at the Company, the
Committee may, in its discretion, based on the facts and circumstances
surrounding the misconduct, direct the Company to withhold payment, or if
payment has been made, to recover all or a portion of the Performance Grant
payout from you.

c. Recovery of Payout. The Company reserves the right to recover the Strategic
Initiative Performance Grant payout pursuant to this Section 7 by (i) seeking
repayment from you; (ii) reducing the amount that would otherwise be payable to
you under another Company benefit plan or compensation program to the extent
permitted by applicable law; (iii) withholding future annual and long-term
incentive awards or salary increases; or (iv) taking any combination of these
actions.

d. No Limitation on Remedies. The Company’s right to recover the Strategic
Initiative Performance Grant payout pursuant to this Section 7 shall be in
addition to, and not in lieu of, actions the Company may take to remedy or
discipline your misconduct including, but not limited to, termination of
employment or initiation of a legal action for breach of fiduciary duty.

e. Subject to Future Rulemaking. The Strategic Initiative Performance Grant
payout is subject to any claw back policies the Company may adopt in order to
conform to the requirements of Section 954 of the Dodd-Frank Wall Street Reform
Act and Consumer Protection Act and resulting rules issued by the Securities and
Exchange Commission or national securities exchanges thereunder and that the
Company determines should apply to this Strategic Initiative Performance Grant.

8. The following provisions will apply to this Strategic Initiatives Performance
Grant.

a. Unless defined in this Strategic Initiatives Performance Grant, terms will
have the meaning assigned to such terms in the Dominion Resources, Inc. 2005
Incentive Compensation Plan and any amendments thereto.

 

2



--------------------------------------------------------------------------------

b. Except as provided in Section 5 upon your death, this Strategic Initiative
Performance Grant is not transferable and is subject to a substantial risk of
forfeiture until the end of the Performance Period.

c. This Strategic Initiative Performance Grant does not confer upon you any
right with respect to continuance of employment by the Company, nor will it
interfere in any way with the right of the Company to terminate your employment
at any time.

d. The Company will withhold Applicable Withholding Taxes from the payout of
this Strategic Initiative Performance Grant.

e. This Strategic Initiative Performance Grant shall be governed by the laws of
the Commonwealth of Virginia, without regard to its choice of law provisions.

f. This Strategic Initiative Performance Grant will be binding upon and inure to
the benefit of your legatees, distributes, and personal representatives and any
successors of the Company.

g. This Strategic Initiative Performance Grant is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), and shall be interpreted to the maximum extent possible in
accordance with such intent. To the extent necessary to comply with Code
Section 409A, no payment will be made earlier than six months after your
termination of employment other than for death if this Strategic Initiative
Performance Grant is subject to Code Section 409A and you are a “specified
employee” (within the meaning of Code Section 409A(a)(2)(B)(i)).

 

3